DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Application filed May 18, 2021.  Claims 1-20 are pending. 
   
Claim Rejections - 35 USC § 112
Claims 2,18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
** Re base claim 18: Original specification does not describe, mention and support for the negative limitations of “forming an un-patterned dummy gate structure…” and “performing a first etching process on the un-patterned dummy gate structure…”
Although the original specification may provide the support for forming “a dummy gate electrode layer” as recited in claims 1 and 13, nowhere in the original specification describes and provides the support for forming and etching the “un-patterned dummy gate structure”.  Moreover, since it is un-patterned which is not having a patterned mask layer thereon, etching the un-patterned dummy gate structure which is un-patterned would entirely etch the un-patterned dummy gate structure so that a plurality of patterned dummy gate structure can not be formed.
** Re-claims 2 and 19:  Original specification does not describe, mention and support for the limitations in claim 2 for “…at a faster etching rate than a previous etching step” (clam 2) or in claim 19 for “…the second etching process is performed at a second etchant flow rate faster than the first etchant flow rate; and …faster…” 
	Although the original specification provides the support for “…greater lateral etching rate…”, the original specification does not provides the support for “…at a faster etching rate than a previous etching step…”
(Dependent claims are rejected as depending on rejected base claim)


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re base claim 18:  Scope and meaning of the negative limitations of “an un-patterned dummy gate structure” are indefinite, since the specification does not define and describe the terms “an un-patterned dummy gate structure”.  Due to indefinite in scope and meaning of claim 18, since the dummy gate structure is un-patterned (which is confusingly understood there is not having a patterned mask layer thereon), etching the un-patterned dummy gate structure which is un-patterned would entirely etch the un-patterned dummy gate structure. 

(Dependent claims are rejected as depending on rejected base claim)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 




 


Claims 1-4,13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng (2016/0099337).
Re-claim 1, Cheng teaches (at Fig 1A-1J; paragraphs 10-55) a method, comprising: forming a gate dielectric layer 106 over a substrate 102; forming a dummy gate electrode layer 108 (Fig 1C, para 13-18) over the gate dielectric layer 106; forming a patterned mask layer 112 (Fig 1C, para 16-17) over the dummy gate electrode layer; patterning, using the patterned mask layer 112 as a mask, the dummy gate electrode layer 106 into a plurality of patterned dummy gate electrodes (inherently as paragraphs 1-2 for forming plurality of semiconductor devices and circuit components of electronic application including personal computer although Fig 1E simply shows the semiconductor device with the patterned dummy gate electrode is shown in Fig 1E; or it would have been obvious to one of ordinary skill in the art to form the plurality of the semiconductor devices in order to form the circuit components) that are spaced apart from one another, such that each of the patterned dummy gate electrodes has a top-wide-bottom-narrow profile in a cross-sectional side view (as shown in Fig 1E for top-wide at a middle and bottom-narrow at bottom; and paragraph 25, where a ratio of neck width to a top width Wt can be up about 1.01 and where a ratio of neck width to bottom width Wb is down to 1.44), wherein the patterning includes etching (para. 18-21) the dummy gate electrode layer 106 with increasingly stronger lateral etching characteristics (para 21-22,20, where second etching gas is greater than first etching gas);  forming gate spacers 119 (Figs 1G,1M, para 29-30) on sidewalls of the patterned dummy gate electrodes; and replacing the patterned dummy gate electrodes 114 with metal-containing gate electrodes 138 (Fig 1M; para 38-55).  Re-claim 2, wherein the etching the dummy gate electrode layer 108 includes performing a plurality of etching steps (para 18-22, where second etching gas is greater than first etching gas) , wherein each subsequent etching step etches the dummy gate electrode layer at faster etching rate than a previous etching step (para 18-22, where second etching gas is greater or faster than first etching gas).  Re-claim 3, wherein the etching the dummy gate electrode layer 108 includes etching the dummy gate electrode layer inside an etching chamber inherently while a fluorine etchant as an electronegativity etchant is applied (para 18-20).  Re-claim 4, wherein the electronegativity etchant includes a fluorine-containing gas (para 18-20 for fluorine).
Re-claim 13, Cheng teaches (at Fig 1A-1J; paragraphs 10-55) a method, comprising: forming gate dielectric layer 106 over a substrate 102; forming a dummy gate electrode layer 108 (Fig 1C, para 13-18) over the gate dielectric layer 106; patterning, via a plurality of etching processes (para 18-25), the dummy gate electrode layer into a plurality of patterned dummy gate electrodes inherently (paragraphs 1-2 for forming plurality of semiconductor devices and circuit components of electronic application including personal computer although Fig 1E simply shows the semiconductor device with the patterned dummy gate electrode is shown in Fig 1E; or it would have been obvious to one of ordinary skill in the art to form the plurality of the semiconductor devices in order to form the circuit components), wherein the plurality of etching processes is performed with increasingly stronger lateral etching characteristics (para 21-22,20, where second etching gas is greater than first etching gas), such that the patterned dummy gate electrodes 108 each have a tapered cross-sectional profile (as shown in Fig 1E) where an upper portion of the patterned dummy gate electrode 108 is wider than a lower portion (as shown in Fig 1E for top-wide at a middle and bottom-narrow at bottom; and paragraph 25, where a ratio of neck width to a top width Wt can be up about 1.01 and where a ratio of neck width to bottom width Wb is down to 1.44) of the patterned dummy gate electrode 108; forming gate spacers 119 (Figs 1G,1M, para 29-30) on sidewalls of the patterned dummy gate electrodes; removing the patterned dummy gate electrodes (Fig 1L, para 38-40)  thereby forming a plurality of openings defined at least in part via the gate spacers 119; and filling the plurality of openings with a metal-containing gate electrode layer 138 (Fig 1M; para 38-55). Re-claim 14, wherein the plurality of etching processes is performed inside an etching chamber inherently while a fluorine etchant as an electronegativity etchant and a chlorine etchant (paragraph 18) are simultaneously applied.
Re-claim 15, wherein: the electronegativity etchant includes a fluorine-containing gas (para 18-22); and the plurality of etching processes (para 18-22) is performed at least in part by increasing a flow rate of the fluorine-containing gas (para 20-22,25) as the dummy gate electrode  108 is etched more deeply (Fig 1E)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


 

Claims 1-5,7-8,13-16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with Brask (2005/0269644).
Re-claim 1, Chang teaches (at Figs 1-23; paragraphs 33-80) a method, comprising: forming a gate dielectric layer 200 (Figs 2,4; para 35-38)  over a substrate 102; forming a dummy gate electrode layer over the gate dielectric layer; forming a patterned mask layer (520/510 in Fig 5; para 38-40) over the dummy gate electrode layer (400 in Figs 5,9); patterning, using the patterned mask layer 520/510 as a mask, the dummy gate electrode layer into a patterned dummy gate electrodes (400 in Fig 12, para 49)  such that each of the patterned dummy gate electrodes has a top-wide-bottom-narrow profile in a cross-sectional side view (as shown in Fig 12), wherein the patterning includes etching the dummy gate electrode layer with increasingly stronger lateral etching characteristics (para 47-51; Figs 9-12 for first etching, second etching and third etching with high flow rate of etchant gas);  forming gate spacers 1302,1304 (Fig 13, para 52) on sidewalls of the patterned dummy gate electrodes; and replacing the patterned dummy gate electrodes with metal-containing gate electrodes 1500 (Fig 15; para 56-58).   Re-claim 2, wherein the etching the dummy gate electrode layer 400 includes performing a plurality of etching steps (Figs 10-12; para 47-51), wherein each subsequent etching step etches the dummy gate electrode layer at greater lateral or faster etching rate than a previous etching step.  Re-claim 3, wherein the etching the dummy gate electrode layer 400 includes etching the dummy gate electrode layer inside an etching chamber inherently while a fluorine-containing etchant (para 47-51; Figs 10-12) as an electronegativity etchant is applied.  Re-claim 4, wherein the electronegativity etchant includes a fluorine-containing gas (para 45-51 for fluorine).  Re-claim 5, wherein the fluorine-containing gas or plasma is applied with a flow rate in a range between about 80 standard cubic centimeters per minute (sccm) and about 120 sccm (para 47 for 100sccm of CF4; 60-80 sccm of CF4 and 10-30 sccm of CHF3 at paragraph 49).     Re-claim 7, wherein the etching the dummy gate electrode layer includes etching the dummy gate electrode layer inside an etching chamber while a chlorine etchant is applied (paragraphs 47-51 for combination of Cl2 and CF4). Re-claim 8, wherein the chlorine etchant is applied with a flow rate in a range between about 10 standard cubic centimeters per minute (sccm) and about 50 sccm (para 47 for flow rate of Cl2; para 49 for 25-35 sccm flow rate of chlorine).  Re-claim 13, Chang teaches (at Figs 1-23; paragraphs 33-80) a method, comprising: forming a gate dielectric layer 200 (Figs 2,4; para 35-38) over a substrate 102; forming a dummy gate electrode layer(400 in Figs 4-5, para 37-40)  over the gate dielectric layer; patterning, via a plurality of etching processes, the dummy gate electrode layer into a  patterned dummy gate electrodes 400, wherein the plurality of etching processes is performed with increasingly stronger lateral etching characteristics (paragraphs 47-51; Figs 10-12 for first etching, second etching and third etching with high flow rate of etchant gas), such that the patterned dummy gate electrode has a tapered cross-sectional profile where an upper portion of the patterned dummy gate electrode 400 is wider than a lower portion of the patterned dummy gate electrode (as shown in Fig 12); forming gate spacers 1302,1304 (Fig 13, para 52) on sidewalls of the patterned dummy gate electrode; removing the patterned dummy gate electrodes, thereby forming a plurality of opening (1400 in Fig 14, para 54-55) defined at least in part via the gate spacers; and filling the plurality of opening with a metal-containing gate electrode layer 1500 (Fig 15; para 56-58).  Re-claim 14, wherein the plurality of etching processes is performed inside an etching chamber inherently while a fluorine-containing etchant (para 47-51; Figs 10-12) as an electronegativity etchant and a chlorine etchant (paragraphs 47-51 for combination of Cl2 and CF4) are simultaneously applied.  Re-claim 15, wherein: the electronegativity etchant includes a fluorine-containing gas (para 47-51; Figs 10-12); and the plurality of etching processes is performed at least in part by increasing a flow rate (para 47-50) of the fluorine-containing gas as the dummy gate electrode layer is etched more deeply.  Re-claim 16, wherein:  the fluorine-containing gas   is applied with a flow rate in a range between about 80 standard cubic centimeters per minute (sccm) and about 120 sccm  (para 47 for 100sccm of CF4; 60-80 sccm of CF4 and 10-30 sccm of CHF3 at paragraph 49); and the chlorine etchant is applied with a flow rate in a range between about 30 sccm and about 36 sccm (para 47 for 100sccm flow rate of Cl2; para 49 for 25-35 sccm flow rate of chlorine).  Re-claim 18, Chang teaches (at Figs 1-23; paragraphs 33-80) a method, comprising: forming an un-patterned dummy gate structure (400 in Figs 4-5, para 37-40) over a substrate 102; performing a first etching process on the un-patterned dummy gate structure , wherein the first etching process has a first lateral etching characteristic (paragraphs 47-51; Fig 10); after the first etching process, performing a second etching process on the un- patterned dummy gate structure, wherein the second etching process has a second lateral etching characteristic (paragraphs 47-51; Fig 11) that is greater than the first lateral etching characteristic; after the second etching process, performing a third etching process (para 47-51; Fig 12) on the un-patterned dummy gate structure, wherein the third etching process has a third lateral etching characteristic (paragraphs 47-51; Figs 10-12) that is greater than the second lateral etching characteristic, and wherein the un-patterned dummy gate structure is etched into a   patterned dummy gate structure that is separated after the third etching process has been performed; forming gate spacers 1302,1304 (Fig 13, para 52) on sidewalls of the patterned dummy gate structure; and replacing the patterned dummy gate structure with metal-containing gate structure 1500 (Fig 15; para 56-58).  Re-claim 19, wherein: the first etching process (para 47-50; Fig 10) is performed at a first etchant flow rate (para 47-50; Fig 10); the second etching process (para 47-50; Fig 11) is performed at a second etchant flow rate faster than the first etchant flow rate; and the third etching process (para 47-50; Fig 12) is performed at a third etchant flow rate faster than the second etchant flow rate (para 47-50; Fig 12).  Re-claim 20, wherein the first etching process, the second etching process, and the third etching process (para 47-50; Figs 10-12 for three etchings) are performed using at least a fluorine- containing gas as an etchant (para 47-49 for fluorine).
Re base claims 1,13,18:  Chang already teaches patterning the dummy gate electrode layer to form a patterned dummy gate electrodes, but do not mention patterning to form a plurality of dummy gate electrodes that spaced apart from one another.  
However, Brask teaches (at Figs 1A-2C) patterning the dummy gate electrode layer to form a plurality of dummy gate electrodes (204,206 in Figs 2A-2C; 102 in Fig 1C) that are spaced apart from one another.  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of Chang by patterning the layer to form a plurality of dummy gate electrodes, as taught by Brask. This is because of the desirability to form a plurality of semiconductor devices having the gate electrodes at the same time.  
Also, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Chang by selecting the portion of the prior art's range of flow rate of the fluorine-containing etchant or chlorine etchant, which is overlapping and within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with Brask (2005/0269644), as applied to claims 1-5,7-8,13-16,18-20 above, and further of Cheng (2016/0099337).
Chang and Brask teach the method, as applied to claims 1-5,7-8,13-16,18-20 above and fully repeated herein. Re-claim 6, Chang teaches wherein the etching the dummy gate electrode layer  400 with increasingly stronger lateral etching characteristics (para 47-51; Figs 9-12 for first etching, second etching and third etching with high flow rate of etchant gas) includes increasing a flow rate of gas as deeper portions of the dummy gate electrode layer are reached
Re-claim 6: The references including Chang lack to mention increasing a flow rate of the fluorine-containing etchant as deeper portions of the dummy gate electrode are reached. 
However, Cheng teaches (at Fig 1A-1J; paragraphs 10-55) etching the dummy polysilicon gate electrode layer with an etchant that contains fluorine and chlorine (para. 18-21) to form a dummy gate electrode 114, wherein the etching comprises increasing a fluorine content (para. 19-21, due to greater volume ratio (to 1.5 - 8.5 volume ratio) of the first etching gas comprising fluorine to the second etching gas comprising chlorine in the second etching process compared relative to the first etching process (1.3 – 8.3 volume ratio), with flow rates of first etching gas including fluorine relatively increasing from 5-500 sccm to 50-500 sccm) as the etching progresses deeper into the dummy gate electrode layer.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Chang by increasing a flow rate of the fluorine-containing etchant as etching deeper into the polysilicon layer as to increase the fluorine content in each etching step as the etching processes deeper into the polysilicon dummy gate electrode layer, as taught Cheng.  This is because of the desirability to control the profile of the polysilicon dummy gate electrode with smaller lateral dimension at the bottom portion.  


Claims 9-10,17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with Brask (2005/0269644), as applied to claims 1-5,7-8,13-16,18-20 above, and further of Joubert (2004/0104411) and/or Saiki (7,405,130).
  Chang and Brask teach the method, as applied to claims 1-5,7-8,13-16,18-20 above and fully repeated herein.
 Re-claims 9,10,17: Chang already teaches etching the dummy gate electrode layer to form the patterned dummy gate electrode, but lacks mentioning wherein the etching comprises applying a passivation gas when the top portion of the dummy gate electrode is etched such that a passivation layer is formed on an upper portion of sidewalls of the dummy gate electrode but not on a lower portion.
However, Joubert teaches (at Fig 2, paragraphs 7-8; Figs 4A-5; para 39-44) wherein the etching comprises applying a passivation gas when the top portion of the dummy gate electrode is etched such that such that a passivation layer (7 in Figs 2-3; para 6-11, Table 1, wherein “[D]uring the over-etching, the passivation layer is no longer supplied by etching products" to the lower portion of the sidewalls of the dummy gate electrode; or 24,27 in Figs 4A-4D, para 39-48) is formed on an upper portion of sidewalls of the dummy gate electrode but not on a lower portion of the sidewalls of the dummy gate electrode.  Saiki teaches (at Figs 8A-9A; col 7, line 60 to col 8) wherein the etching comprises applying a passivation gas when the top portion of the dummy gate electrode is etched such that such that a passivation layer 34 (Fig 8C, col 8, lines 11-50) is formed on an upper portion of sidewalls of the dummy gate electrode 33 but not on a lower portion of the sidewalls of the dummy gate electrode 33 (Figs 8C,9A).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of Chang by applying a passivation gas when the top portion of the dummy gate electrode is etched such that a passivation layer is formed on an upper portion of sidewalls of the dummy gate electrode but not on a lower portion, as taught by Joubert and/or Saiki.  This is because of the desirability to further protect the upper portion of the dummy gate electrode during the etching in order to form the dummy gate electrode having the wider upper portion.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with Brask (2005/0269644), as applied to claims 1-5,7-8,13-16,18-20 above.
Chang and Brask teach the method, as applied to claims 1-5,7-8,13-16,18-20 above and fully repeated herein; Re-claim 11, Chang teaches wherein the forming the dummy gate electrode layer 400 includes forming a polysilicon gate electrode layer 400 (para 37; Fig 4) over a high-k gate dielectric layer 200 (para 35; Fig 4),  in combination of layer, and wherein the method further comprises: forming a capping layer (Fig 4, para 35 for combination of a plurality of gate dielectric layers) over the gate dielectric layer, wherein the dummy gate electrode layer 400 is formed over the capping layer 200, and wherein the capping layer (one of the gate dielectric layer as the capping layer; Fig 4, para 35) contains a rare earth material (para 35) includes LaO or GdO, which is a rare earth oxide.  Re-claim 12, wherein the patterning the dummy gate electrode layer 400 also patterns the capping layer 200 and the gate dielectric layer 200, and wherein the patterned capping layer and the patterned gate dielectric layer have less tapered cross- sectional profiles than each of the patterned dummy gate electrodes 400 (shown in Fig 12).
Re-claim 11, Chang already teaches forming the gate spacers on sidewalls of the patterned dummy gate electrode, but does not mention forming an interlayer dielectric (ILD) after the forming of the gate spacers, wherein portions of the ILD are formed between the gate spacers.
However, Brask teaches (at Figs 2D-2F; paragraphs 26-28) after forming the patterned dummy gate electrodes 204,206, forming an interlayer dielectric (ILD) 212 (Fig 2D, para 26) after the forming of the gate spacers 209 (Fig 2C, para 22), wherein portions of the ILD 212 are formed between the gate spacers 209 (as shown in Figs 2D-2F, ILD 212 above isolation regions 203).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of Chang by forming an interlayer dielectric (ILD) after the forming of the gate spacers, wherein portions of the ILD are formed between the gate spacers, as taught by Brask. This is because of the desirability to employ the ILDielectric layer for protecting a region between the plurality of patterned dummy gate electrodes.  

  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-20 of U.S. Patent No. 10,446,662 in view of Brask (2005/0269644).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims 1-20 substantially recite every limitations of the present claims 1-20, wherein the patent claim 12 recites a method, comprising: forming a gate dielectric layer over a substrate; forming a dummy gate electrode layer over the gate dielectric layer; etching, through at least three etching steps, the dummy gate electrode layer with an etchant that contains fluorine and chlorine to form a dummy gate electrode, wherein the etching comprising increasing a fluorine content of the etchant at each etching step as the etching progresses deeper into the dummy gate electrode layer that that a topmost portion of the dummy gate electrode has a maximum width, and that a bottommost portion of the dummy gate electrode has a minimum width; forming spacers on sidewalls of the dummy gate electrode; forming source/drain regions in the substrate on opposite sides of the dummy gate electrode; and replacing the dummy gate electrode with a metal gate electrode.  The patent claims 1-20 recite patterning to form a patterned dummy gate electrodes, but do not recite forming a patterned mask layer and patterning to form a plurality of dummy gate electrodes that spaced apart from one another.  However, Brask teaches (at Figs 1A-2C) patterning the dummy gate electrode layer to form a plurality of dummy gate electrodes (204,206 in Figs 2A-2C; 102 in Fig 1C) that are spaced apart from one another, using the patterned mask layer (230/231 in Fig 2A or  104 (Fig 1C).  Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of Chang by patterning the layer to form a plurality of dummy gate electrodes with the use of the mask, as taught by Brask, because of the desirability to form a plurality of semiconductor devices at the same time.  Patent claims 1,4,12,17 recite every limitations of the application claim 2 and 19 for greater or faster etch rate. Patent claims 5-8,14,19-20 recites every limitations of the application claims 3-8,14-16,20.  Patent claims 11,15 recite every limitations of the application claims 9-10,17.  Patent claim 3 substantially recites every limitations of the application claim 11, wherein forming a capping layer as well known in the art over the gate dielectric would have been obvious to skill in the art in order to protect the gate dielectric layer, wherein forming an ILD layer 212 between the gate spacers is also taught by Brask at Figs 2D-2F (para 27-28) in order to isolate the semiconductor devices.
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822